Motion by appellant for reargument of appeal from order of the Supreme Court, Kings County, dated May 19, 1970, which was affirmed by order of this court dated March 13, 1972 (People v. Hall, 38 A D 2d 953). Motion denied; and, on the court’s own motion its decision dated March 13, 1972, is amended by striking therefrom the last paragraph and by substituting therefor the following: “ Appellant has not effectively demonstrated that he has grounds for appeal (People v. Lynn, 28 N Y 2d 196, 203). The only viable claim raised by him at the Montgomery hearing was a denial of the right to a speedy trial. We have reviewed this claim and conclude that if he were to raise this issue on appeal from the judgment of conviction we would hold that the right to a speedy trial was not violated.” Order of this court dated March 13, 1972 amended accordingly. Munder, Acting P. J., Latham, Shapiro, Grulotta and Brennan, JJ., concur.